DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 23 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining at least one calibration parameter of the CT….
The limitation of determining at least one calibration parameter of the CT…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, for the language of the step, “determining” in the context of this claim encompasses the user manually determine at least one calibration parameter of the CT based on the first reference signal and the samples. Similarly, the limitation of when the determination, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and also requires the performance of an arithmetic operation (samples at the secondary coil in response to the first signal), this limitation also describes a “mathematical calculation”, which is also specifically identified as an exemplar in the “mathematical concepts” grouping of abstract ideas. For example, by the step language, “determining” in the context of this claim encompasses the user thinking that the at least one calibration parameter. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, besides the abstract idea, the claim only recites an additional element of sampling…. When evaluated, this additional element represents mere data gathering (sampling a secondary coil of the CT to measure its response…) and is recited at a high level of generality, and, as disclosed on the original specification (para [0004]), is also well-known. The limitation is thus insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because its do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the claim is silent about an additional element and the possibility of interpret the use of a processor to perform the determination amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent Claims(s) 17 – 19 when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. § 101 because the additional recited limitations(s) fail(s) to establish that the claim is not directed to an abstract idea because the additional limitations(s) are no more than a field of use or merely involve insignificant extra-solution activity as data gathering and calculation.



Allowable Subject Matter

Claims 1 – 15 and 20 – 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “wherein the system is configured to determine, based on the digital signal generated by the ADC and responsive at least in part to a signal generated by the DAC in response to a digital version of a reference signal, whether there is at least one CT calibration parameter that is different by a predetermined threshold value from a previously stored version of that CT calibration parameter and if so updating at least
one CT calibration parameter to a value that will reduce a measurement error caused by the CT when measuring a current flowing through the primary coil of the CT” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 12, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 20, the prior art of record does not teach claimed limitation: “an analog-to-digital converter (ADC) arranged to provide a digital measurement for a response to the first analog reference signal by a secondary coil of the CT; and circuitry, responsive to the digital representation of the first analog reference signal and the digital measurement for the response to the first analog reference signal by the secondary coil of the CT for use in determining at least one calibration parameter for the CT” in combination with all other claimed limitations of claim 20.
Regarding Claims 21 – 23, the claims are allowed as they further limit allowed claim 20.
Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 16. Therefore, no prior art rejection for claim 16 is presented in this action. However, Claims 16 – 19 are rejected under 35 U.S.C. 101. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
ALJADEFF et al. (US 2021/0165066 A1) teaches system for self-calibration of a current transformer (CT) comprising: a ferromagnetic core adapted to accommodate a current conducting wire passed therethrough, wherein the current conducting wire acts as a primary coil of the current transformer (see claim 1).
Santos (US 2011/0246088 A1) discloses a system and method for monitoring dissolved gases in insulating oil of power transformers, reactors, on-load tap changers, current transformers (see claim 4).
Boettcher et al. (US 11,300,591 B2) suggests current sensor arrangement comprising: a first primary conductor configured to conduct a first primary current having a first current strength, a second primary current configured to conduct a second primary current having a second current strength, a magnetic core that encircles the first primary conductor and the second primary conductor such that the first primary current generates a first magnetic field component in the magnetic core (see claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/21/2022